DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 4/28/2021 has been received and will be entered.
Claim(s) 1-5, 8-20, 23-24, 30-32, 36, and 40-41 is/are pending.
Claim(s) 1, 2, 3, 4, 5, 8, 9, 10, 12, 13, 14, 15, 16, 17, 19, 20, 30, 31, 32, 33, 40,  is/are currently amended.
Claim(s) 6-7, 21-22, 25-29, 33-35, 37-39, and 42-46 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §102
I. With respect to the rejection of Claim(s) 1, 2, 5, 7, 8, 9, 10, 11, 13, 14, 15, 16, 20, 21, 23, 29, 30, 31, 33, 34, 35, 36, 37, 38, 39 under 35 U.S.C. 102(a)(1) as being anticpated by Ibrahem, High quantity and quality few-layers transition metal disulfide nanosheets from wet-milling exfoliation, RSC Advances 2013; 3: 13193-13202 (hereinafter “Ibrahem at __”), as understood, the Remarks rely on deleting the “separately or together” language and adding the “concurrently self-combining” language. The Remarks state “Ibrahem et al. on its face discloses only making a single or individual MoS2 film (nanosheet) composition or a single individual WS2 film (nanosheet) composition.” (Remarks of 4/28/2021 at 7). In response, Ibrahem would appear to teach such passages. For example, note Fig. 1 and its caption, which describes various WS2 and MoS-2 nanosheets. However, Ibrahem is understood to teach milling WS2 and MoS-2 together. Ibrahem states:
First, WS2 and MoS2 powders were mixed with pure ethyleneglycol (EG) at a concentration of 1 wt%. The dark black solution was placed with zirconia beds (size = 100 μm and density > 5.95 g cm−3) in a grind container. Mechanical commuting through bead-milling in a wet-grinding instrument was performed for 480 min, with the peripheral speed of the rotor fixed at 2000 rpm. Further, imposing the materials for longer time does not effect the thickness of the resultant nanosheets as observed by microscopic instruments. The impact and friction of the beds on the large aggregated TMDs peeled away a single or a few-layers smaller in size, at which the fractional force breaks the large sized chunk into smaller and thinner pieces, whereas the shear force chips the single or few-layers from the surface. The resultant dark green colour dispersion was purified without any contamination from the zirconia beds, since these beds are highly dense they will precipitate very quickly after grinding to the bottom of the container.

(Ibrahem at 13194, col. 2). Note that Ibrahem refers to a solution (singular) versus two solutions (plural) – i.e. one with WS2 in ethylene glycol and another with MoS2 in ethylene glycol. Ibrahem also refers to a resultant dispersion (singular) versus dispersions (plural). This suggests the two are combined. Furthermore, Ibrahem discusses “the stoichiometry of the resultant nanosheets.” (Ibrahem at 13195, col. 2). Ibrahem states “From EDS (Fig. 3d) it can be estimated that the atom ratio of WS-1 and MoS-1 of an individual nanosheet is close to 1:2, giving the samples a compsotion 2 and MoS2.” Id.  Thus, Ibrahem is reasonably construed as teaching the “hetero-layered structure” language of the claims. The rejection is MAINTAINED, updated to address the amendments. 
II. With respect to the rejection of Claim(s) 13, 14, 15, 16, 22, 24, 40 and 41 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ibrahem, et al., High quantity and quality few-layers transition metal disulfide nanosheets from wet-milling exfoliation, RSC Advances 2013; 3: 13193-13202 (hereinafter “Ibrahem at __”), this rejection was not substantively traversed. (Remarks of 4/28/2021 at 8). The analysis is presumed correct. The rejection is MAINTAINED, updated to address the amendments. 
III. With respect to the rejection of Claim(s) 6, 17, 18, 19, 24, 32 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahem, et al., High quantity and quality few-layers transition metal disulfide nanosheets from wet-milling exfoliation, RSC Advances 2013; 3: 13193-13202 (hereinafter “Ibrahem at __”), this rejection was not substantively traversed. (Remarks of 4/28/2021 at 8). The analysis is presumed correct. The rejection is MAINTAINED, updated to address the amendments.
IV. With respect to the rejection of Claim(s) 3 and 4 under 35 U.S.C. 103 as being unpatentable over Ibrahem, et al., High quantity and quality few-layers transition metal disulfide nanosheets from wet-milling exfoliation, RSC Advances 2013; 3: 13193-13202 (hereinafter “Ibrahem at __”) in view of: (i) Xing, et al., Gas Protection of Two-Dimensional Nanoparticles from High-Energy Impacts, Scientific Reports 2016; 6: 35532, pp. 1-9 (hereinafter “Xing at __”), this rejection was not substantively traversed. (Remarks of 4/28/2021 at 8). The analysis is presumed correct. The rejection is MAINTAINED, updated to address the amendments.

V. With respect to the rejection of Claim(s) 1, 12, 13, 14, 15, 16, 18, 19, 29, 30, 31, 33, 34, 35, 36, 37, 38, 39, 40, and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Niu, et al, Salt-Assisted High-Throughput Synthesis of Single- and Few-Layer Transition Metal Dichalcogenides and Their Application in Organic Solar Cells, Small 2014; 10(22): 4651-4657 with Supporting Information (hereinafter “Niu at __,” “Niu SI at __”), the traversal is on the grounds that “[t]he Niu et al article thus discloses only the separate exfoliation of a single, individual MoS2 film, a single, individual WS2 film, etc. to be subsequently individually deposited on a substrate, all utterly unlike and failing to disclose the pending claims.” (Remarks of 4/28/2021 at 8). On reconsideration, and in view of the amendments, this is persuasive. Niu states: “The mixture of TMD (MoS2, MoSe2, WS2, or WSe2, 100mg), inorganic salt (NaCl or CuCl2, 2 g, Sigma-Aldrich) and SDBS (0.5 g, Sigma-Aldrich) were added into 100 mL deionized water, stirred at 500 rpm for 48 h at 100 °C and then the water was evaporated.” Niu refers to the TMDs in the alternative, i.e. the “mixture” is understood as a mixture of one TMD, the inorganic salt, and SDBS. The rejection is WITHDRAWN.
	VI. With respect to the rejection of Claim(s) 8-9 and 17 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Niu, et al, Salt-Assisted High-Throughput Synthesis of Single- and Few-Layer Transition Metal Dichalcogenides and Their Application in Organic Solar Cells, Small 2014; 10(22): 4651-4657 with Supporting Information (hereinafter “Niu at __,” “Niu SI at __”), the rejection is WITHDRAWN in view of the discussion accompanying “Rejection V,” above. 



Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 2, 5, 8, 9, 10, 11, 13, 14, 15, 16, 20, 23, 30, 31, and 36 - or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Ibrahem, et al., High quantity and quality few-layers transition metal disulfide nanosheets from wet-milling exfoliation, RSC Advances 2013; 3: 13193-13202 (hereinafter “Ibrahem at __”).

With respect to Claim 1, this claim requires “the step of exfoliating and concurrently self-combining two or more different starting transition metal chalcogenides having compositions that differ with respect to at least one of a transition metal constituent and a chalcogen constituent to produce a hetero-layered structure having a mix of different layers with different compositions.” Ibrahem teaches exfoliating two different TMDs (transition metal dichalcogenides), WS2 and MoS2. (Ibrahem at 13194, col. 2 – “2.2 Exfoliation Process”). Ibrahem exfoliates the TMDs together. Id. As discussed in the Response to Arguments, note that Ibrahem refers to a solution (singular) versus two solutions (plural) – i.e. one with WS2 in ethylene glycol and another with MoS2 in ethylene glycol. Ibrahem also refers to a resultant dispersion (singular) versus dispersions (plural). This suggests the two are combined. Furthermore, Ibrahem discusses “the stoichiometry of the resultant nanosheets.” (Ibrahem at 13195, col. 2). Ibrahem states “From EDS (Fig. 3d) it can be estimated that the atom ratio of WS-1 and MoS-1 of an individual nanosheet is close to 1:2, giving the samples a compsotion of WS2 and MoS2.” Id.  This suggests the two are combined. WS2 and MoS2 differ in at least a transition metal. The “estimated that” and “is close to” language in Ibrahem is understood as meaning that each nanosheet is different in terms of composition, but the bulk composition can be estimated as having the disclosed atomic ratio. 
Claim 2, milling is interpreted as mechanical exfoliation. (Ibrahem at 13194, col. 2 – “2.2 Exfoliation Process”). As discussed above, the TMDs are understood as being combined. 
As to Claim 5, a liquid medium is taught. (Ibrahem at 13194, col. 2 – “2.2 Exfoliation Process”).
As to Claim 8, a three dimensional structure is formed. (Ibrahem at 13195, col. 2 – “3. Results and Discussion,” passim).
As to Claim 9, the products are mixed. Id., see also (Ibrahem at 13194, col. 2 – “2.2 Exfoliation Process”). A 3D structure is formed. (Ibrahem at 13195, col. 2 – “3. Results and Discussion,” passim). The discussion accompanying Claim 1 is relied on as addressing the hetero-layered structure. 
As to Claim 10, water is taught. (Ibrahem at 13194, col. 1-2). The 1% ethylene glycol solution is understood to be diluted in water. (Ibrahem at 13194, col. 2). 
As to Claim 11, if the milling described in Ibrahem isn’t a shaker or planetary ball mill (no such concession is made), then the milling still reads on the “any time of laboratory or industrial grinders … or other milling, or grinding equipment” language, which is extremely broad. (Ibrahem at 13194, col. 2).
As to Claim 13, annealing, a “further step of treating,” is taught. (Ibrahem at 13198, col. 2) (“thermal annealing at relatively low temperatures (≤150 °C)”). The “substantially single-phase structure” language is interpreted broadly. Whatever is taught by Ibrahem is interpreted as a “substantially” single-phase.  The discussion accompanying Claim 1 is relied on as addressing the hetero-layered structure.
As to Claim 14, the “substantially devoid of separate phases” language is interpreted broadly. The Specification contemplates a “hetero-structure” having layers of different See e.g. (S. 2: [0029]). This is taught by Ibrahem. (Ibrahem at 13195 – “3. Results and discussion”). The discussion accompanying Claim 1 is relied on as addressing the hetero-layered structure.
As to Claim 15, “substantially homogeneous solid solution” is interpreted broadly. A solution/dispersion, interpreted as a “substantially homogeneous solid solution” is taught. (Ibrahem at 13195, col. 1). 
As to Claim 16, heat treating is taught. (Ibrahem at 13198, col. 2) (“thermal annealing at relatively low temperatures (≤150 °C)”). As above, “substantially single-phase” is interpreted broadly. The discussion accompanying Claim 1 is relied on as addressing the hetero-layered structure.
As to Claim 20, exfoliation is taught. (Ibrahem at 13194, col. 2 – “2.2 Exfoliation Process”). As above, “substantially single-phase” is interpreted broadly.
As to Claim 23, group 6 transition metal dichalcogenides (W, Mo) are taught. (Ibrahem at 13194, “2.1 Materials and chemicals”).
As to Claim 30, mixed metal dichalcogenides are taught. (Ibrahem at 13195, col. 1 – “3. Results and discussion,” 13197 “Fig. 8”).
As to Claim 31, at least Mo and W are taught. (Ibrahem at 13194, col. 2 – “2.2 Exfoliation Process”).
As to Claim 36, liquid assisted milling is taught. (Ibrahem at 13194, col. 2 – “2.2 Exfoliation Process”).

II. Claim(s) 12, 13, 14, 15, 16, 24, 40, and 41– or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ibrahem, et al., High quantity and quality few-layers transition metal disulfide nanosheets from wet-milling exfoliation, RSC Advances 2013; 3: 13193-13202 (hereinafter “Ibrahem at __”).

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 12, Ibrahem teaches ultrasonication methods for exfoliating materials. (Ibrahem at 13195, col. 2). Substitute of ultrasonication of the two or more transition metal chalcogenides for the milling in Ibrahem reflects application of known techniques to achieve predictable results. MPEP 2143. 
As to Claim 13, annealing, a “further step of treating,” is taught. (Ibrahem at 13198, col. 2) (“thermal annealing at relatively low temperatures (≤150 °C)”). As to the language regarding the “substantially single-phase structure,” this recites features that require testing not at the disposal of the Office to verify. However, as the same claimed process is taught with dichalcogenides claimed in dependent claims (e.g. Claim 23), it is expected that the claimed properties/phase characteristics are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). 102/103 rejections can be made when the prior art seems identical but silent as to an inherent characteristic. MPEP 2112 III. The discussion accompanying Claim 1 is relied on as addressing the hetero-layered structure.
Claim 14, this claim recites features that require testing not at the disposal of the Office to verify. The discussion of Claim 13 is relied on. The discussion accompanying Claim 1 is relied on as addressing the hetero-layered structure.
As to Claim 15, this claim recites features (“substantially homogeneous”) that require testing not at the disposal of the Office to verify. A solution/dispersion is taught. (Ibrahem at 13195, col. 1).  The discussion of Claim 13 is relied on regarding inherency. 
As to Claim 16, heat treating is taught. (Ibrahem at 13198, col. 2) (“thermal annealing at relatively low temperatures (≤150 °C)”). The discussion of Claim 14 is relied on for the single-phase language. The discussion accompanying Claim 1 is relied on as addressing the hetero-layered structure.
As to Claim 24, what is understood as a hetero-layered transition metal chalcogenide is taught. (Ibrahem at 13195 et seq.  – “3. Results and discussion,” 13199 “Fig. 8”). As discussed above, the same materials and process is taught, as such it is expected that the claimed structure – which requires specialized testing not at the disposal of the Office - is taught. See discussion of Claim 13. 
As to Claim 40, at least annealing is taught. See discussion of Claim 13 with respect to the single-phase language. The discussion accompanying Claim 1 is relied on as addressing the hetero-layered structure.
As to Claim 41, a temperature of 150 C is taught. See e.g. (Ibrahem at 13199 “Fig. 7”). 

III. Claim(s) 17, 18, 19, 24, 32 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahem, et al., High quantity and quality few-layers transition metal disulfide nanosheets from wet-milling exfoliation, RSC Advances 2013; 3: 13193-13202 (hereinafter “Ibrahem at __”).

The discussion accompanying “Rejections I-II” above is incorporated herein by reference. 
Claim 17, annealing at 150°C is taught. (Ibrahem “Fig. 6,” passim). To the extent an inert atmosphere isn’t taught, this difference does not impart patentability. Note that Ibrahem describes using inerts in the context of describing other prior art/methods. (Ibrahem at 13195, col. 2) (“Whereas, the flammability of the Li compounds under ambient conditions requires the work to be carried out under inert gas…”). The level of skill in the art is high. The authors of Ibrahem appear to be faculty at research universities. Annealing in an inert environment is an obvious expedient to the skilled artisan. One would be motivated to anneal in an inert environment to eliminate unwanted reactions, combustion, etc. Official notice is taken of “inerts” not reacting. This is one definition of an “inert,” but to the extent evidence is needed, it will be supplied. 
As to Claim 18, annealing for 60 minutes is taught. (Ibrahem at 13198 “Fig. 6”). 
As to Claim 19, the discussion of Claim 17 is relied on. If it is necessary, evidence that argon, etc. is “inert” will be supplied. The discussion accompanying Claim 1 is relied on as addressing the hetero-layered structure.
As to Claim 24, as discussed above, Ibrahem teaches the claimed process and the claimed dichalcogenides. To the extent Ibrahem somehow doesn’t teach the claimed structure (no such concession is made), note that Ibrahem teaches the technique as a “general one that can be applied to other TMDs (transition metal dichalcogenides).” (Ibrahem at 13200, col. 1). 
As to Claim 32, Ibrahem explicitly teaches suggests and motivates milling boron nitride. (Ibrahem at 13200, col. 1). Ibrahem explicitly teaches that the “technique is a general one that can be applied.” Application of a general technique to achieve predictable results does not impart patentability. MPEP 2143. 
 

IV. Claim(s) 3 and 4 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahem, et al., High quantity and quality few-layers transition metal disulfide nanosheets from wet-milling exfoliation, RSC Advances 2013; 3: 13193-13202 (hereinafter “Ibrahem at __”) in view of:
(i) Xing, et al., Gas Protection of Two-Dimensional Nanoparticles from High-Energy Impacts, Scientific Reports 2016; 6: 35532, pp. 1-9 (hereinafter “Xing at __”). 

The discussion accompanying “Rejections I-III” above is incorporated herein by reference. 
As to Claim 3, to the extent Ibrahem may not teach “dry” mechanical processing or milling, this difference does not impart patentability. Dry milling is old and known. Official notice is taken. Xing is but one piece of evidence. (Xing, entire reference, 2 – “For example, in the case of milling of graphite in Ar gas…”). Note that Xing explicitly refers to transition metal dichalcogenides (Xing “Abstract”) and teaches one of the transition metal dichalcogenides taught by Ibrahem, MoS2. (Xing “Abstract,” passim). Use of dry milling in an inert reflects application of a known technique to achieve predictable results. This does not impart patentability. MPEP 2143. 
As to Claim 4, an inert – argon – is taught. (Xing at 2). The discussion accompanying Claim 1 is relied on as addressing the hetero-layered structure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736